Citation Nr: 0110611	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 60 percent disabling.  

2.  Entitlement to service connection for depression as 
secondary to the service connected disability of diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from September 1988 to October 
1990.  She also had seven years and twenty-two days of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia in which the evaluation for diabetes 
mellitus was increased to 60.  The RO denied service 
connection for depression as secondary to the service-
connected diabetes mellitus.  

Entitlement to service connection for depression as secondary 
to the service-connected diabetes mellitus will be addressed 
in the remand portion of this decision.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
currently manifested by use of insulin pump therapy and a 
restricted diet, regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year and monthly visits to a diabetic 
care provider.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.119, Diagnostic Code 7913 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist her has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

I.  Background

A private emergency room report, dated January 10, 1998, 
shows that the veteran's chief complaints were stomach 
cramps, nausea and multiple episodes of vomiting of two days 
duration.  She had a markedly increased blood sugar over the 
last 24 hours.  She vomited coffee grounds emesis in the 
emergency department.  There was no dependent edema.  The 
diagnosis was acute diabetic ketoacidosis with upper 
gastrointestinal bleeding and she was admitted to the 
intensive care unit.  

The January 13, 1998, private discharge summary diagnoses 
included diabetic ketoacidosis resolved.  The veteran was 
admitted on January 10, 1998 in a state of diabetic 
ketoacidosis to the Intensive Car Unit where she was given 
insulin infusion and IV fluids.  She had one episode of 
coffee-ground emesis but after rehydration and antiemetics, 
she did not have any further vomiting.  The veteran improved 
significantly and started eating her diet.  Her blood sugar 
on the day of discharge was 86 and her electrolytes were 
within normal limits.  IV fluids were discontinued and she 
was switched back to her previous regimen, which she 
tolerated well.  Later on, she was transferred to the medical 
floor where she was observed for 24 more hours and she had 
been eating and drinking without problems.  At that time, the 
veteran was discharged home.  

A private emergency room report, dated January 15, 1998, 
shows that the veteran's chief complaint was diabetes and 
vomiting.  Upon examination she was well-nourished, well-
developed in mild distress.  Her head, eyes, ears, nose and 
throat were normocephalic and atraumatic.  The veteran was 
felt to be slightly dehydrated but was afebrile and in 
diabetic ketoacidosis.  However, the physician was unable to 
establish a cause, such as infection or otherwise for her 
diabetic ketoacidosis, and it was found that she had just 
been discharged earlier in the month, from the hospital and 
was doing very well at that time.  She was readmitted to the 
hospital and the assessment included rule out diabetic 
ketoacidosis, poorly controlled diabetes.  

The January 17, 1998, private discharge summary revealed that 
the veteran had a history of insulin-dependent diabetes 
mellitus.  She was discharged from the hospital on January 
13, 1998 with a diagnosis of diabetic ketoacidosis but was 
readmitted within 24 hours on January 14, 1998 with 
persistent vomiting and epigastric pain.  She was re-admitted 
for further management of mild diabetic ketoacidosis, nausea 
and vomiting.  Her blood sugars were initially high with a 
low bicarb level.  Eventually the insulin doses were adjusted 
and blood sugars were well controlled.  The veteran was 
stable to be discharged on January 17, 1998.  Her extremities 
showed no edema, cyanosis or clubbing.  The final diagnoses 
included mild diabetic ketoacidosis with a bicarb level of 15 
insulin-dependent diabetes mellitus.  

On January 21, 1998 the veteran was seen for follow-up of 
hospitalization.  Over the previous couple of weeks she was 
admitted twice for diabetes ketoacidosis.  Her sugars 
fluctuated somewhat but never higher than 300.  She did not 
have difficulty breathing and no shortness of breath.  The 
assessment was diabetic ketoacidosis.

Private medical records, dated January 1998 to December 1999 
show that the veteran was seen for diabetes mellitus.  In 
January 1998 the veteran had her initial visit for training 
in diabetes self-care and daily-life-management skills.  She 
had insulin dependent diabetes mellitus with severe 
hypoglycemia.  The veteran reported that her glycemia control 
was good until 1995 when she began having unexplained severe 
hypoglycemic reactions.  She was on twice daily insulin then 
but was presently taking insulin four times a day with NPH 
insulin twice a day and regular insulin supplements at 
bedtime and before meals.  Possible diabetic complications 
include a history of proteinuria with the last test having 
been done in July 1996.  The veteran was apparently precise 
about her diabetes management almost to a fault.  She was 
counseled on a 1500 calorie American Diabetics Association 
Diet.  She experienced three hypoglycemic lows in the 
previous 10 days with one before lunch and two before 
bedtime.  In the past year she had had three severe 
hypoglycemic episodes with either emergency intervention and 
/ or hospitalization.  The assessment was insulin dependent 
diabetes mellitus with suboptimal glycemia control.  The plan 
was for her to start with a 1 to 10 insulin to carbohydrate 
ration to see how this worked with her glycemia control.  She 
was to take only Regular before meals and NPH 20 units at 
bedtime.  

The March 1998 the veteran was seen for training in diabetes 
self-care and daily-life-management skills.  She had a seven-
year history of insulin dependent diabetes mellitus and was 
becoming more proficient with carbohydrate counting and use 
of Ultralente insulin twice daily and Humalog before meals.  
Her diet was one to ten ration prebreakfast and lunch and one 
to 12 in the evenings.  She was accurately counting 
carbohydrate grams.  In the past 14 days she had had three 
episodes before supper and three before bedtime.  The 
assessment was that her glycemia control was improved 
although still suboptimal.  She was fairly consistently too 
high in the mornings but her blood sugars improved the rest 
of the day.  Generally when Ultralente doses were changed, 
both doses were changed uniformly.  However, given that her 
morning blood sugars were elevated, the doctors tried 
changing her just in the evenings.  

In May 1998 the veteran was seen for training in diabetes 
self-care and daily-life-management skills.  She was on 
insulin pump therapy for her insulin dependent diabetes 
mellitus.  The veteran had been looking at her blood sugars 
postprandially and she had been trying the plan of holding a 
meal to check her basal rates.  She was carefully 
carbohydrate counting using a 1 to 10 insulin to carbohydrate 
ration for all meals.  Upon examination her blood pressure 
was 120/70 and her weight was up 2 pounds.  The assessment 
was that two to three-hour postprandial blood sugars in the 
evenings were too high on average indicating a need to change 
her insulin to carbohydrate ration.  It was also apparent 
that her basal rate in the morning was not sufficient since 
she was mildly hyperglycemic when she delayed her breakfast 
meal for two hours and checked her blood sugar.  

In November 1998 she received training in diabetes self-care 
and daily-life-management skills; and type 2 diabetes 
mellitus on insulin pump therapy, no clinically evident 
complications.  In February 1999 the veteran had a diabetes 
follow-up visit.  Her problems include insulin dependent 
diabetes mellitus and she was on insulin pump therapy.  The 
veteran had severe lows commonly and episodes of excessive 
diaphoresis.  There was erythema at insulin pump insertion 
site at her abdomen, but there was no increased warmth or 
masses palpable.  The lower extremities with +2 pulses, no 
edema, soft and intact pedal skin, vibrations sense 15 
seconds at the toes.  

The VA examined the veteran in May 1999.  She was not 
debilitated or malnourished.  Her heart rate was 80 and her 
blood pressure was 180/62 on the right side sitting.  
Examination of the eyes showed normal external eye, normal 
pupillary reaction and normal ocular movements.  Gross vision 
was normal.  Funduscopic examination was within normal limits 
and there was no lid lag or lid retraction.  Examination of 
the skin was within normal limits.  Neck examination was 
normal without surgical scars, masses or lymph nodes 
palpated.  The lung and heart examinations were within normal 
limits.  The thyroid was not palpable.  The veteran's abdomen 
was soft and non-tender and her bowel sounds were normal.  

The extremities showed no edema or cyanosis, clubbing or 
atrophic skin or ulcerations.  Peripheral pulses femoral, 
popliteal, dorsalis pedis and anterior tibial were +2 on both 
sides.  Neurological exam of the upper and lower extremities 
showed normal motor function and power and sensation was 
intact.  Deep tendon reflexes in the ankles; triceps, 
brachioradialis and biceps on both sides were within normal 
limits.  The diagnoses included diabetes mellitus, out of 
control at the time of the examination, with blood glucose of 
197 and sugar in the urine.  The examiner commented that the 
veteran would have trouble keeping a work schedule because of 
the number of times she had to check her blood sugar.  She 
could also be dysfunctional during the time that her blood 
sugar was very high or very low. Otherwise, she should be 
able to carry out ordinary activities of daily living.  

The veteran was in a private emergency room in December 1999; 
she was unresponsive.  The clinical impression was coma 
secondary to hypoglycemia, insulin induced.  The diagnosis 
was diabetic coma.  In January 2000 she was seen for follow-
up.  She reported hypoglycemia at least once a day, usually 
in the afternoon or evening.  The assessment was glycemia 
control secondary to frequent hypoglycemia and possibly 
related to carbohydrate ration.  

At the November 2000 Travel Board hearing the veteran 
testified that she had been using the insulin pump since 
March 1997 because of varying absorption rates of the 
insulin.  The pump most matched the pancreas function so 
therefore she could have a continual flow without the spikes 
and lows that would normally be associated with taking 
insulin.  She stated that she was also on a basal rate, which 
was a continual flow of insulin 24 hours a day.  The rate was 
based on a hospital stay and absorbing measured amounts of 
certain foods and how her body responded in a 24-hour period.  
The veteran indicated that she has her insulin pump checked 
every three months to make sure that it is releasing the 
amount of insulin that she needs.  She reported that she had 
a catheter that is part of the pump and that she changed the 
catheter every two to three days depending on how much 
insulin is used out of the reservoir.  

The veteran testified that she works part-time and is allowed 
to make her own hours because of her medical problems.  She 
was unable to work a full-time job because the diabetes 
affected the hours she worked and the number of sick days 
used.  The veteran stated that she has been taken to the 
emergency room several times because her blood sugar level 
was so low that she had become unconscious and that this 
happened even after she started using the insulin pump.  She 
indicated that the insulin pump was not really a regulation, 
it just made it easier for her so that she would not have to 
contend with five or six shots a day.  The veteran testified 
that she went into a coma twice during their Christmas trip 
last year so she had to go to the emergency room because they 
were not at home where her husband could do things to revive 
her.  She stated that she had a battery operated shunt pump 
device all of the time and that there is always a line 
connected between the shunt site and the pump.

The veteran's husband testified that he does not allow the 
veteran to drive anywhere.  He stated that occasionally she 
slips out to the grocery store but most of the time someone 
has to be around whether she's at her part-time job or at 
home.  The veteran's husband indicated that the need to go to 
the emergency room happens so regularly that they started 
gearing themselves to try to take care of it.  The number of 
trips to the emergency room have decreased because they have 
learned what to do if she goes into her coma or have a 
relapse.  He reported that the veteran was usually down three 
to four times a week almost every week and that these would 
probably be emergency room visits if they did not know what 
to do.  

II.  Analysis

Diabetes mellitus is rated in accordance with 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that code a 100 percent 
rating requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent rating 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  As to Diagnostic Code 7913, the use of 
the words "and," "with," and "plus" clearly indicate that all 
criteria must be met to award a 100 percent rating.  

In the present case, the evidence, being medical, historical, 
and testimonial, does not reveal that episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus progressive loss of weight and 
strength, are part of the veteran's current diabetes 
disability, so as to warrant a 100 percent rating for 
diabetes mellitus under Diagnostic Code 7913.  The evidence 
demonstrates that the veteran uses an insulin pump, has a 
restricted diet and is limited to working part-time.  
However, she required two hospitalizations in 1998 and one in 
1999 and her visits to a diabetic care provider were monthly 
rather than weekly as required for the 100 percent 
evaluation.  In determining a rating for a disability, the 
Board may only consider those factors, which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's diabetes mellitus.  


ORDER

An evaluation in excess of 60 percent for diabetes mellitus 
is denied.


REMAND

The veteran has made claim of entitlement to service 
connection for depression as secondary to the service 
connected disability of diabetes mellitus.  She has submitted 
private medical opinions, which have related her mental 
disorder to her service connected disability of diabetes 
mellitus.  The May 1999 VA examiner opined that it was 
difficult to determine whether the veteran's depressive 
disorder was primarily or due to hypothyroidism.  However, 
the VA examiner indicated that the medical records were not 
available.  An examination should include a review of "the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations by specialists are recommended in those cases, 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
etiology of her depressive disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination, so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims folder has been reviewed.  
All indicated special studies should be 
performed.  

a.  The examiner should specifically 
state whether the veteran has a 
depressive disorder.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
depressive disorder was due to or the 
result of her service-connected diabetes 
mellitus.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of her claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


